DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.
Response to Amendment
3.	This Office Action is in response to the applicant request for continued examination filed on February 16, 2021.4.	Claims 1-19 are pending, of which claims 1, 8, and 15 are in independent form.5.	Claims 1, 8, and 15 are amended.6.	Claim 20 is cancelled by the applicant.
Response to Arguments
6.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 
7.	Applicant argues, “Guo, however, does not teach or suggest, “aggregating, responsive to: (a) the one or more blocks in the data stream and the group of data blocks in the reference set not meeting the similarity criterion, and  	(b) the one or more blocks in the data stream having a threshold similarity to each other, the one or more blocks into [[a]] an aggregated set of data blocks comprising data blocks different from the data blocks in the pre-configured reference set”..
 	Examiner applied a new reference to teach those features, the applicant argued
the previous reference does not teach, suggest or disclose.
 Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

10.	Claims 1, 5, 8, 12, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. US 2011/0246741 A1 (hereafter Raymond) in view of Battaje et al. U.S. 2017/0293450 A1 (hereinafter Battaje).                                                                                                    
Regarding claim 1, Raymond discloses a data storage system, comprising:  	a non-transitory storage device storing data blocks in chunks (Raymond [Figure 3, element 252]); 	processor coupled to the non-transitory storage device (Raymond [Figure 3, element 212]), the processor configured to: 	receive a data stream for storage in the non-transitory storage device, the data stream including one or more data blocks (Raymond [0011] teaches receiving a set of input data for deduplication, where the input data is separated into smaller chunks and then a unique signature is generated/assigned to each of the data chunks; see also [0028]); 	deduplicate the one or more data blocks of the data stream using the pre-configured reference set by being further configured to:(Raymond  [0006]-[0007] and [0019]-[0020] where deduplication process provided that includes key-value pairs providing a key for identifying the data and a value that provides a location of data (or a pointer/reference to the remote data location));
retrieve a pre-configured reference set based on the domain, the pre-configured reference set defined by a group of data blocks;
aggregate, responsive to (a) the one or more blocks in the data stream and the group of data blocks in the reference set not meeting the similarity criterion; and 	(b) the one or more blocks in the data stream having a threshold similarity to each other, the one or more blocks into [[a]] an aggregated set of data blocks comprising data blocks different from the data blocks in the pre-configured reference set; and

 	Regarding claim 5, the rejection of claim 1 hereby incorporated by reference, Raymond and Battaje discloses a data storage system, wherein the domain is a range of physical area of the non-transitory storage device that hosts data blocks with similar characteristics (Raymond [0011] teaches receiving a set of input data for deduplication, where the input data is separated into smaller chunks and then performing a lookup for each of the data chunks based on their unique signature in a small dictionary (i.e. first reference data set) (see also [0028]), and [0012] teaches including a set of entries that correspond to the most repeating ones of the data chunks and determining data chunks that match the signature in the small dictionary).
 	receive a data stream for storage in the non-transitory storage device, the data stream including one or more data blocks (Raymond [0011] teaches receiving a set of input data for deduplication, where the input data is separated into smaller chunks and then a unique signature is generated/assigned to each of the data chunks; see also [0028]); 	deduplicate the one or more data blocks of the data stream using the pre-configured reference set by being further configured to:(Raymond  [0006]-[0007] and [0019]-[0020] where deduplication process provided that includes key-value pairs providing a key for identifying the data and a value that provides a location of data (or a pointer/reference to the remote data location)); 	encode, responsive to the one or more blocks in the data stream and the group of data blocks in the reference set meeting a similarity criterion, the one or more blocks based on the reference set (Raymond [0012] teaches including a set of entries that correspond to the most repeating ones of the data chunks and determining data chunks that match the signature in the small dictionary (i.e. a subset of reference data blocks associated with the first reference data set), and when no value is found at an entry, the signature may be added to the small dictionary (i.e. the second reference data set also including the encoded new set of data blocks that do not share the degree of similarity with the first reference data set) (see also [0030]); [0013] also teaches a replacement algorithm replacing the existing entry in the small dictionary with new or current data chunk and its signature (i.e. newly updated small dictionary is analogous to the second 
retrieve a pre-configured reference set based on the domain, the pre-configured reference set defined by a group of data blocks;
aggregate, responsive to (a) the one or more blocks in the data stream and the group of data blocks in the reference set not meeting the similarity criterion, and  	(b) the one or more blocks in the data stream having a threshold similarity to each other, the one or more blocks into [[a]] an aggregated set of data blocks comprising data blocks different from the data blocks in the pre-configured reference set; and
 generate a new reference set using the aggregated set of data blocks. 	However, Battaje discloses analyze the data stream to determine a domain (Battaje [0041] where the system reduction unit [Figure 2, element 208] generate and analyze data blocks, e.g., “The reduction unit 208 may generate and analyze identifiers of data blocks associated with a data stream”); 	retrieve a pre-configured reference set based on the domain, the preconfigured reference set defined by a group of data blocks (Battaje [0009], [0025], and [0039] where data blocks retrieved and organized as a reference block(s), e.g., “In one implementation, the data reduction unit 206 receives incoming data and/or retrieves data, reduces/encodes a data stream, tracks data across system 100, clusters reference blocks into reference sets”); and 	aggregate, responsive to:
Regarding claim 12, the rejection of claim 8 hereby incorporated by reference, Raymond and Battaje discloses a method, wherein the domain is a range of physical area of the non-transitory storage device that hosts data blocks with similar characteristics (Raymond [0011] teaches receiving a set of input data for deduplication, where the input data is separated into smaller chunks and then performing a lookup for each of the data chunks based on their unique signature in a small dictionary (i.e. first reference data set) (see also [0028]), and [0012] teaches including a set of entries that correspond to the most repeating ones of the data chunks and determining data chunks that match the signature in the small dictionary).
 	Regarding claim 15, Raymond discloses a data storage system comprising: 	means for receiving a data stream for storage in a non-transitory storage device, the data stream including one or more data blocks (Raymond [0011] teaches receiving a set of input data for deduplication, where the input data is separated into smaller chunks and then a unique signature is generated/assigned to each of the data chunks; see also [0028]); and  	means for deduplicating the one or more data blocks of the data stream using the preconfigured reference set, the means for deduplicating comprising:(Raymond  [0006]-[0007] and [0019]-[0020] where deduplication process provided that includes key-value pairs providing a key for identifying the data and a value that provides a location of data 

Regarding claim 19, the rejection of claim 15 hereby incorporated by reference, Raymond and Battaje discloses a data storage system, wherein the domain is a range of physical area of the non-transitory storage device that hosts data blocks with similar characteristics (Raymond [0011] teaches receiving a set of input data for deduplication, where the input data is separated into smaller chunks and then performing a lookup for each of the data chunks based on their unique signature in a small dictionary (i.e. first reference data set) (see also [0028]), and [0012] teaches 

11.	Claims 2-4, 9-11, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable Raymond et al. US 2011/0246741 A1 (hereafter Raymond) in view of Battaje et al. U.S. 2017/0293450 A1 (hereinafter Battaje) as applied to claims 1, 5, 8, 12, 15, and 19 above, and further in view of Kennedy et al. U.S. 2012/0191670 A1 (hereinafter Kennedy).
Regarding claim 2, the rejection of claim 1 hereby incorporated by reference, Raymond and Battaje does not clearly disclose, discloses a data storage system, wherein the storage logic is further executable to:  	evaluate performance of the pre-configured reference set in deduplicating data blocks of one or more prior data streams; 	assign a performance score to the pre-configured reference set based on the evaluated performance; and 	generate a ranking for the pre-configured reference set for the domain relative to other reference sets associated with the domain based on the performance score.	 	However, Kennedy, in analogues art, discloses evaluate performance of the pre-configured reference set in deduplicating data blocks of one or more prior data streams (Kennedy [0019] where various parameter utilized to evaluate and adjusting fingerprint (i.e., references) match. See also [0020], [0044], [0064]-[0065]. The evaluation various parameter is to measure the performance of the deduplication a data stream, e.g., 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate Kennedy with Raymond and Battaje. The motivation to combine is in order different types of backup data sets can be properly and efficiently deduplicated by detecting the type of data contained within backup data sets, and adjusting detection and deduplication process. Incoming data can be analyzed effectively.
Regarding claim 3, the rejection of claim 2 hereby incorporated by reference, Raymond and Battaje discloses a data storage system, wherein the performance of the pre-configured reference set, but not clearly is evaluated based on a deduplication ratio. 
Regarding claim 4, the rejection of claim 2 hereby incorporated by reference, Raymond and Battaje, and Kennedy discloses a data storage system, wherein the performance of the pre-configured reference set is evaluated, but not clearly is evaluated based on a deduplication speed. 	 However, Kennedy discloses evaluation is based on a deduplication based on a deduplication speed (Kennedy [0020] and [0065] e.g., “…the performance metrics include a deduplication ratio and a deduplication speed.”). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate Kennedy’s dynamic deduplication with Raymond and Battaje. The motivation to combine in order the deduplication speed can provide an indication of how long the deduplication algorithm takes to process an individual data set.
 	Regarding claim 9, the rejection of claim 8 hereby incorporated by reference, Raymond and Battaje does not clearly discloses a method, further comprising:  	evaluating performance of the pre-configured reference set in deduplicating data blocks of one or more prior data streams;
 	assigning a performance score to the pre-configured reference set based on the evaluated performance; and
 	generating a ranking for the pre-configured reference set for the domain relative to other reference sets associated with the domain based on the performance score.	
 However, Kennedy, in analogues art, discloses evaluating performance of the pre-configured reference set in deduplicating data blocks of one or more prior data streams (Kennedy [0019] where various parameter utilized to evaluate and adjusting fingerprint (i.e., references) match. See also [0020], [0044], [0064]-[0065]. The evaluation various parameter is to measure the performance of the deduplication a data stream, e.g., “…the performance metrics can include any performance metric for the deduplication algorithm. In some embodiments, the performance metrics include a deduplication ratio and a deduplication speed”);
  assigning a performance score to the pre-configured reference set based on the evaluated performance (Kennedy [0050] and [0055]-[0056] where the navigator module [Figure 1, element 112] evaluates fingerprints (i.e., reference) characteristics to determine whether the assigned distance is within the threshold value); and

It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate Kennedy with Raymond and Battaje. The motivation to combine is in order different types of backup data sets can be properly and efficiently deduplicated by detecting the type of data contained within backup data sets, and adjusting detection and deduplication process. Incoming data can be analyzed effectively.
Regarding claim 10, the rejection of claim 9 hereby incorporated by reference, Raymond and Battaje discloses a method, wherein the performance of the pre-configured reference set is evaluated, but not clearly based on a deduplication ratio.  	However, Kennedy discloses evaluation is based on a deduplication ratio (Kennedy [0020] and [0065] wherein one of the implemented metric is the ratio of a deduplication ratio, e.g., “…the second performance metric can be a deduplication ratio metric for the algorithm”). 	 It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate Kennedy’s dynamic deduplication with Raymond and Battaje. The motivation to combine in order different types of backup data sets can be properly 
means for assigning a performance score to the pre-configured reference set based on the evaluated performance; and

Regarding claim 17, the rejection of claim 16 hereby incorporated by reference, Raymond and Battaje discloses a data storage system, wherein the performance of the pre-configured reference set is evaluated, but not clearly is evaluated based on a deduplication ratio.  	However, Kennedy discloses evaluation is based on a deduplication ratio (Kennedy [0020] and [0065] wherein one of the implemented metric is the ratio of a deduplication ratio, e.g., “…the second performance metric can be a deduplication ratio metric for the algorithm”). 	 It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate Kennedy’s dynamic deduplication with Raymond and Battaje. The motivation to combine in order different types of backup data sets can be properly and efficiently deduplicated by detecting the type of data contained within backup data sets, and adjusting detection and deduplication process. Incoming data can be analyzed effectively.
 	Regarding claim 18, the rejection of claim 16 hereby incorporated by reference, Raymond and Battaje discloses a data storage system, wherein the performance of the pre-configured reference set is evaluated, but not clearly is evaluated based on a deduplication speed. 	 However, Kennedy discloses evaluation is based on a deduplication based on a deduplication speed (Kennedy [0020] and [0065] e.g., “…the performance metrics include a deduplication ratio and a deduplication speed.”). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date to incorporate Kennedy’s dynamic deduplication with Raymond and Battaje. The motivation to combine in order the deduplication speed can provide an indication of how long the deduplication algorithm takes to process an individual data set.

12.	Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. US 2011/0246741 A1 (hereafter Raymond) in view of Battaje et al. U.S. 2017/0293450 A1 (hereinafter Battaje) as applied to claims 1, 5, 8, 12, 15, and 19 above, and further in view of Aronovich et al. U.S. 2012/0143835 A1 (hereinafter Aronovich).
Regarding claim 6, the rejection of claim 1 hereby incorporated by reference, Raymond and Battaje discloses a data storage system, wherein the storage logic is further executable to:            discloses identify a duplicated data block sequence (Raymond [Abstract] where data deduplication process identify data block that stored duplicate data, e.g., “the .  	
13.	Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Raymond et al. US 2011/0246741 A1 (hereafter Raymond) in view of Battaje et al. U.S. 2017/0293450 A1 (hereinafter Battaje) as applied to claims 1, 5, 8, 12, 15, and 19 above, and further in view of Hyde et al. U.S. 2013/0297872 A1 (hereinafter Hyde).
Regarding claim 7, the rejection of claim 1 hereby incorporated by reference, Raymond and Battaje does not clearly discloses a data storage system, wherein the processor is further configured to: 	assign a use count variable to the pre-configured reference set: 	update the use count variable when the pre-configured reference set is used to deduplicate the data blocks; and 	store the pre-configured reference set including the use count variable in the non-transitory storage device. 	store the pre-configured reference set including the use count variable in the non-transitory storage device (Hyde [0028] teach collecting reference count information (i.e. identifier) from storage map 15, i.e. reference count information is stored in storage map 15, e.g., “For example, in one embodiment, the storage manager module 18 may further comprise modules for I/O monitoring, modules for collecting reference count information from storage map 15”). 	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to combine the enhancing tiering storage performance as in Hyde with the combination of Raymond and Battaje. One of ordinary skill in the art would be motivated in order to the system adapts data deduplication 
Regarding claim 14, the rejection of claim 8 hereby incorporated by reference, Raymond and Battaje does not clearly discloses a method, wherein the processor is further configured to: 	assigning a use count variable to the pre-configured reference set; 	updating the use count variable when the pre-configured reference set is used to deduplicate the data blocks; and 	storing the pre-configured reference set including the use count variable in the non-transitory storage device. 	However, Hyde in an analogous art discloses a method, further comprising: 	assigning a use count variable to the pre-configured reference set (Hyde [0021] and [0032] teach using the reference count (i.e. use count variable) associated with the given data segment (i.e. reference data blocks) to determine whether the data segment should be placed in a higher performance storage tier or a lower performance storage tier, where the reference count is increased or decreased; (Hyde [0021] teach monitoring the reference count information, (Hyde [0030] also teach the reference count information being provided to the storage management module, and (Hyde [0032]] teach examining reference count data obtained from the deduplication engine); 	updating the use count variable when the pre-configured reference set is used to deduplicate the data blocks (Hyde [0032] teaches that using reference count information to determine an appropriate tier of storage, based on the reference count information 
filing date of the claimed invention to combine the enhancing tiering storage performance as in Hyde with the combination of Raymond and Battaje. One of ordinary skill in the art would be motivated in order to the system adapts data deduplication technology to improve data storage performance, thus reducing the amount of duplicated storage of the data across storage devices.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU MITIKU whose telephone number is (571)270-1983. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU MITIKU/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156